 


109 HR 4441 IH: Recycled Highway Product Tax Act of 2005
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4441 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for certain expenses related to the use of recycled materials in qualified highway or surface freight transfer facilities. 
 
 
1.Short titleThis Act may be cited as the Recycled Highway Product Tax Act of 2005. 
2.Recycled highway product tax credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Recycled highway product tax credit 
(a)General ruleFor purposes of section 38, the recycled highway product tax credit determined under this section for a taxable year is an amount equal to 5 percent of the amount paid or incurred by the taxpayer during the taxable year to purchase qualified recycled materials for qualified highway or surface freight transfer facilities (as defined in section 142(m)(1)). 
(b)LimitationsWith respect to a taxpayer, the credit allowed under subsection (a) shall not exceed $15,000 for a taxable year. 
(c)Qualified recycled materialsFor purposes of this section, 
(1)In generalThe term qualified recycled material means material that contains at least 15 percent pre-consumer goods or post-consumer goods. 
(2)Pre-consumer goodsThe term pre-consumer goods means raw materials that are byproducts of a manufacturing process, but have not yet been used by a consumer. 
(3)Post-consumer goodsThe term post-consumer goods means materials that have been used by a consumer.. 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking and at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , and, and by adding at the end the following new paragraph: 
 
(27)the recycled highway product tax credit determined under section 45N.. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45N. Recycled highway product tax credit. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
